UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-02968-99 Name of Registrant: Vanguard Trustees' Equity Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: January 31, 2013 Item 1: Schedule of Investments International Value Fund Schedule of Investments As of January 31, 2013 Market Value Shares ($000) Common Stocks (95.2%) 1 Australia (1.2%) BHP Billiton Ltd. 1,437,738 56,550 Orica Ltd. 1,027,682 27,481 Belgium (1.3%) Anheuser-Busch InBev NV 1,097,841 96,598 Brazil (1.8%) Cielo SA 1,183,377 33,469 Vale SA Class B ADR 1,588,600 32,042 Estacio Participacoes SA 1,288,000 28,524 Petroleo Brasileiro SA ADR Type A 983,300 17,788 Petroleo Brasileiro SA ADR 701,400 12,821 Cia de Transmissao de Energia Eletrica Paulista Prior Pfd. 450,300 7,914 Canada (0.4%) Potash Corp. of Saskatchewan Inc. 674,500 28,653 China (3.2%) China Mobile Ltd. 7,441,500 81,367 China Construction Bank Corp. 60,512,800 52,200 Geely Automobile Holdings Ltd. 95,565,000 49,924 ^,* China ZhengTong Auto Services Holdings Ltd. 12,635,500 11,255 Industrial & Commercial Bank of China Ltd. 11,995,000 9,033 ^ Lonking Holdings Ltd. 33,419,000 8,706 ^ Zhongsheng Group Holdings Ltd. 5,663,500 8,472 ^ Dongyue Group 12,444,000 8,313 Kingboard Laminates Holdings Ltd. 520,500 262 Denmark (1.1%) AP Moeller - Maersk A/S Class B 7,454 59,463 Carlsberg A/S Class B 141,865 15,175 DSV A/S 318,300 8,160 Finland (0.5%) Sampo 989,551 35,524 France (7.4%) Sanofi 977,268 95,271 BNP Paribas SA 859,808 53,949 Vinci SA 1,007,641 51,293 Safran SA 1,059,903 48,679 France Telecom SA 4,175,143 47,417 Cap Gemini SA 925,300 44,591 Total SA 643,318 34,863 Technip SA 281,551 30,486 Valeo SA 551,866 29,738 LVMH Moet Hennessy Louis Vuitton SA 144,441 27,195 CNP Assurances 1,563,073 25,841 ArcelorMittal 1,251,300 21,472 Schneider Electric SA 238,700 18,160 Germany (6.0%) SAP AG 1,552,572 127,323 Deutsche Post AG 2,294,528 53,880 Siemens AG 474,509 51,989 Bayer AG 432,132 42,644 Bayerische Motoren Werke AG 402,460 40,536 Merck KGaA 245,807 34,175 Allianz SE 232,307 33,241 Software AG 491,437 18,922 Metro AG 535,449 16,537 Leoni AG 245,739 10,633 Greece (0.1%) OPAP SA 1,057,356 9,154 Hong Kong (3.8%) Swire Pacific Ltd. Class A 6,108,350 78,403 Hutchison Whampoa Ltd. 5,417,000 60,546 China Mobile Ltd. ADR 831,900 45,505 * Wynn Macau Ltd. 12,530,400 35,157 Sands China Ltd. 5,459,000 27,548 Luk Fook Holdings International Ltd. 5,332,000 18,695 Jardine Matheson Holdings Ltd. 136,780 8,870 Indonesia (1.0%) Telekomunikasi Indonesia Persero Tbk PT ADR 1,002,869 39,764 Bank Mandiri Persero Tbk PT 35,102,000 32,633 Ireland (0.5%) Ryanair Holdings plc ADR 838,400 32,656 Italy (2.8%) Eni SPA 3,675,331 91,801 Intesa Sanpaolo SPA (Registered) 26,368,321 53,748 Atlantia SPA 1,667,292 30,788 * UniCredit SPA 4,018,600 25,941 Japan (15.3%) Sumitomo Mitsui Financial Group Inc. 3,129,700 125,701 Seven & I Holdings Co. Ltd. 2,767,083 84,059 Japan Tobacco Inc. 2,018,900 62,992 Mitsubishi Corp. 2,964,000 62,532 Toyota Motor Corp. 1,254,900 59,940 Panasonic Corp. 8,872,100 58,401 Omron Corp. 2,436,400 58,069 Dai Nippon Printing Co. Ltd. 7,155,000 57,844 Bridgestone Corp. 2,169,400 56,896 Fujitsu Ltd. 14,044,000 56,868 Tokyo Electron Ltd. 1,262,900 54,307 Fujikura Ltd. 16,860,000 52,443 Yaskawa Electric Corp. 5,481,000 51,197 Daito Trust Construction Co. Ltd. 396,600 39,076 LIXIL Group Corp. 1,662,800 38,641 Komatsu Ltd. 1,269,600 33,766 Yahoo Japan Corp. 77,505 30,393 Canon Inc. 820,700 29,886 Softbank Corp. 673,200 23,987 FANUC Corp. 134,500 20,989 Lintec Corp. 757,500 14,008 Yamato Kogyo Co. Ltd. 342,800 9,819 Miraca Holdings Inc. 216,500 9,026 Nippon Electric Glass Co. Ltd. 1,219,000 5,875 Mexico (0.4%) * Genomma Lab Internacional SAB de CV Class B 11,686,900 26,684 Netherlands (4.7%) * ING Groep NV 9,325,897 94,326 Heineken NV 865,660 60,875 Akzo Nobel NV 735,300 50,326 Unilever NV 1,210,883 49,061 PostNL NV 16,932,427 44,376 Randstad Holding NV 924,321 38,324 Norway (0.3%) Petroleum Geo-Services ASA 1,316,004 23,347 Russia (2.7%) Gazprom OAO ADR 7,699,803 72,517 Sberbank of Russia 19,140,340 69,811 Mobile Telesystems OJSC ADR 1,747,847 34,362 VTB Bank OJSC GDR 4,603,697 16,805 Singapore (2.5%) Genting Singapore plc 50,985,000 63,889 Singapore Telecommunications Ltd. 20,850,000 58,927 DBS Group Holdings Ltd. 4,684,000 56,612 South Africa (0.9%) Mediclinic International Ltd. 4,549,638 28,785 Standard Bank Group Ltd. 1,562,456 20,328 Mr Price Group Ltd. 1,373,596 18,960 South Korea (3.4%) Samsung Electronics Co. Ltd. 67,293 89,529 Hyundai Mobis 258,126 67,598 E-Mart Co. Ltd. 79,802 17,725 Hyundai Home Shopping Network Corp. 139,131 17,629 Hana Financial Group Inc. 470,830 16,859 SK Innovation Co. Ltd. 99,600 15,696 Daewoo International Corp. 301,100 10,287 KT&G Corp. 113,860 7,940 Spain (1.3%) * Banco Santander SA 3,780,485 31,645 Banco Bilbao Vizcaya Argentaria SA 3,169,698 31,512 Red Electrica Corp. SA 499,300 27,786 Sweden (3.0%) Assa Abloy AB Class B 1,483,843 55,515 Securitas AB Class B 4,389,075 41,014 Swedbank AB Class A 1,248,400 29,478 Sandvik AB 1,786,504 28,661 Getinge AB 872,915 26,937 SKF AB-B Shares 669,400 16,600 Oriflame Cosmetics SA 466,439 15,275 Switzerland (5.1%) Novartis AG 1,354,885 92,100 ABB Ltd. 2,756,144 59,083 Julius Baer Group Ltd. 1,330,039 54,346 Credit Suisse Group AG 1,461,600 43,165 GAM Holding AG 1,914,197 31,549 Swatch Group AG (Bearer) 49,700 27,224 Adecco SA 466,439 26,747 Roche Holding AG 76,511 16,912 Nobel Biocare Holding AG 1,157,759 12,126 Taiwan (0.9%) Taiwan Semiconductor Manufacturing Co. Ltd. 18,526,704 63,486 Wistron Corp. 101,817 118 Thailand (1.4%) Bangkok Bank PCL 7,380,200 51,754 Kasikornbank PCL (Foreign) 6,971,500 46,767 Turkey (1.2%) * Turkcell Iletisim Hizmetleri AS 5,433,000 33,953 Turkiye Halk Bankasi AS 2,656,535 26,231 KOC Holding AS 4,658,988 24,311 United Kingdom (17.3%) HSBC Holdings plc 9,210,214 104,738 * The Royal Bank of Scotland Group plc 16,603,879 90,283 Unilever plc 2,180,438 88,818 British American Tobacco plc 1,345,765 69,942 Vodafone Group plc 22,498,386 61,402 Smith & Nephew plc 5,141,316 59,285 WPP plc 3,672,052 57,659 Prudential plc 3,773,932 57,289 Rio Tinto plc 1,005,096 56,783 Carnival plc 1,384,822 56,135 Royal Dutch Shell plc Class A (Amsterdam Shares) 1,440,928 50,962 GlaxoSmithKline plc 2,039,542 46,653 Informa plc 5,751,898 43,677 Aviva plc 7,404,143 43,140 * Rexam plc 5,621,086 41,786 BP plc 5,619,069 41,596 Barclays plc 8,572,146 41,156 Petrofac Ltd. 1,401,823 36,367 Wolseley plc 725,736 33,865 BG Group plc 1,579,532 28,035 British Sky Broadcasting Group plc 2,118,945 27,410 Associated British Foods plc 901,700 25,005 Tullow Oil plc 1,256,925 22,663 BAE Systems plc 4,138,477 22,274 Inchcape plc 2,376,253 17,831 Eurasian Natural Resources Corp. plc 3,288,564 17,191 United States (3.7%) * Delphi Automotive plc 703,300 27,189 * Weatherford International Ltd. 5,506,800 73,516 * Ultra Petroleum Corp. 2,429,105 44,258 Ensco plc Class A 271,900 17,285 * Popular Inc. 1,844,676 49,511 RenaissanceRe Holdings Ltd. 168,600 14,439 TE Connectivity Ltd. 1,116,977 43,428 Total Common Stocks (Cost $6,068,151) Coupon Temporary Cash Investments (7.3%) 1 Money Market Fund (6.7%) 2,3 Vanguard Market Liquidity Fund 0.143% 482,412,655 482,413 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.6%) 4,5 Fannie Mae Discount Notes 0.097% 3/27/13 400 400 6 Federal Home Loan Bank Discount Notes 0.130% 2/1/13 6,000 6,000 5,6 Federal Home Loan Bank Discount Notes 0.055% 2/27/13 30,000 29,998 6,7 Federal Home Loan Bank Discount Notes 0.130% 3/06/13 3,000 2,999 Total Temporary Cash Investments (Cost $521,811) Total Investments (102.5%) (Cost $6,589,962) Other Assets and Liabilities-Net (-2.5%) 3 Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $16,993,000. * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.4% and 4.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $18,914,000 of collateral received for securities on loan. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Securities with a value of $13,199,000 have been segregated as initial margin for open futures contracts. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 7 Securities with a value of $1,395,000 have been segregated as collateral for open forward currency contracts. ADR—American Depositary Receipt. GDR—Global Depositary Receipt. International Value Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
